Citation Nr: 9921822	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1952.  
This appeal arises from a March 1997 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO), which denied 
the veteran's claim for entitlement to service connection for 
pneumonia.  


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
in May 1997, the veteran requested a hearing at the RO before 
a Member of the Board of Veterans' Appeals (Board).  On a 
subsequent VA Form 9, received in June 1997, the veteran 
requested a hearing at the RO before a hearing officer.  In 
August 1997, the veteran appeared and testified at a personal 
hearing at the RO before a hearing officer.  Thereafter, the 
RO forwarded the case to the Board for appellate review.  The 
record, however, does not show that the veteran ever withdrew 
his request for a hearing before a traveling Member of the 
Board.  Under such circumstances, this case must be REMANDED 
back to the RO for the following action:

The veteran should be placed on the 
docket for a personal hearing before a 
traveling Member of the Board of 
Veterans' Appeals at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



